Citation Nr: 0327911	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-07 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for limitation of 
right knee extension, residuals of arthrotomy, currently 
rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for recurrent 
instability right knee, residuals of arthrotomy, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran had periods of active service from May 1971 to 
May 1973 and from September 1990 to June 1991.  The record 
also shows that the veteran had a period of active duty 
training from June 1974 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia wherein the RO continued the veteran's 20 percent 
rating for his right knee disability under Diagnostic Code 
5257, effective from May 14, 1992.  The veteran had a 
personal hearing with a hearing officer at the RO in 
September 1999.  In a November 2000 rating decision, the RO 
assigned the 20 percent rating for the right knee under 
Diagnostic Code 5261 and granted the veteran an additional 10 
percent rating for recurrent instability of the right knee, 
residuals of arthrotomy, under Diagnostic Code 5257, 
effective from October 30, 1995.  


REMAND

In April 2000, the RO received a VA Form 9 from the veteran, 
which showed he requested to have a hearing with a visiting 
Judge of the Board at the RO.  

The case is REMANDED to the RO for the following action:

The RO should schedule the appellant for 
a hearing before a visiting Judge of the 
Board, as requested in his VA Form 9 
received by the RO in April 2000.  See 
38 C.F.R. § 20.702(c), 20.704 (2002).
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




